NUMBER 13-15-00159-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LEONARDO VILLARREAL MORENO,                                                 Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is currently before the Court on appellant's second unopposed motion

for extension of time to file the brief. The reporter’s record was filed on July 22, 2015,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant one extension of time
totaling 94 days to file the brief, and appellant now seeks an additional sixty days, until

January 23, 2016, to file the brief.

       The Court GRANTS appellant’s second unopposed motion for extension to file the

brief and ORDERS the Honorable O. Rene Flores to file the brief on or before January

25, 2016. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.     No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of December, 2015.




                                            2